Exhibit 10.4

SECOND AMENDMENT TO EXECUTIVE RETENTION AGREEMENT

This Second Amendment to Executive Retention Agreement (the “Amendment”) is
entered into on this 28th day of September, 2010, by and between ModusLink
Global Solutions, Inc. (formerly known as CMGI, Inc.), a Delaware corporation
(the “Company”) and Peter L. Gray (“Executive”), but effective as of January 1,
2009;

WHEREAS, the parties have entered into an Executive Retention Agreement dated as
of August 28, 2002 (the “Agreement”); and

WHEREAS, the parties entered into Amendment No. 1 to Executive Retention
Agreement on the 26th day of July, 2007 (the “First Amendment”)

WHEREAS, the parties mutually desire to further amend the Agreement;

NOW, THEREFORE, the parties hereto agree as follows:

Unless the context indicates otherwise, capitalized terms used but not defined
in this Amendment shall have the respective meanings assigned to them in the
Agreement (as amended by the First Amendment);

Section 2(b) is amended by deleting the fourth and fifth sentences thereof in
their entirety.

Section 2(c) is amended by substituting the following therefore:

“(c) Executive understands and agrees that the payment of the severance benefits
called for by Section 2(a) and Section 2(b) of this Agreement are contingent
upon his execution and delivery to the Company of the previously described
release of claims and such release being effective and not revoked on the
sixtieth (60th) day following his termination of employment. The severance
payable under Section 2(a) or Section 2(b), as applicable shall commence and be
payable in installments on the sixtieth (60th) day after the Executive’s
Termination Date provided that the release of claims described above is
effective on such date. If the release of claims is not effective on the
sixtieth (60th) day after the Termination Date no severance benefits will be
payable. Executive’s rights to the severance under Section 2(a) or Section 2(b)
shall constitute the sole remedy of the Executive in the event of termination of
the Executive’s employment. For purposes of this Agreement the Executive’s
termination of employment shall mean his “separation from service” within the
meaning of Treasury Regulation Section 1.409A-1(h).”

The Agreement is affirmed, ratified and continued as amended by the First
Amendment and as further amended hereby.

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first written above.

 

MODUSLINK GLOBAL SOLUTIONS, INC.

    EXECUTIVE

By:

 

        /s/ Joseph C. Lawler

   

/s/ Peter L. Gray

       Joseph C. Lawler     Peter L. Gray

Its:

  Chairman, President and CEO    